Title: From George Washington to Robert Morris, 4 February 1780
From: Washington, George
To: Morris, Robert


          
            Dear Sir,
            Morris-Town Feby 4th 80.
          
          I have received, & I thank you, for your favor of the 1st Instt. Almost at the same instant of its arrival a letter from Messrs

Hewes Smith & Allan was put into my hands giving an acct of the safe arrival of the Wine (mentioned by you) at Edenton; & of their having confided it to the care of Mr Turnbull (at his own earnest request) to be conveyed to me.
          Should it arrive in good order I shall be able to give my friends a glass of such as I cd wish & if you will do me the favor to partake of it at Morris town, I shall be happy. It is upon these occasions only I wish for, & feel the want of it; having, so far as my own gratifications are interested, resolved to be equally contented with grog, should it even be made of N.E. Rum & drank out of a wooden Bowl—as the case has been.
          Mrs Washington very cordially joins me in a testification of gratitude for the kind assurances given by Mrs Morris & yourself of making Philadelphia agreeable to us—if we should incline to visit it in the course of this long & severe winter. If other matters were in as favourable a train for a relaxation of this kind as my own inclination, I should need no importunity—but public duty, and social enjoyments, are so much at varience that I have little expectation of endulging in the latter while I am under ties of the former—Perhaps When the one ceases, I may be incapable of the other.
          My respectful complimts—in which Mrs Washington joins—is offered to your Lady & with sincere esteem & regard I am Dr Sir Yr Most obedt Hble Ser.
          
            Go: Washington
          
        